 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     BIRDIE SMITH,                                   )    Civil No. 1:18-cv-00189-GSA
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND PROPOSED ORDER
                                                     )    FOR A SECOND EXTENSION OF TIME
16                  v.                               )    FOR DEFENDANT TO FILE HER BRIEF
17                                                   )
     NANCY A. BERRYHILL,                             )
18   Acting Commissioner of Social Security,         )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 10 days
24   to file her responsive brief. Upon review of the administrative record and Plaintiff’s contentions,
25   the undersigned believes that this case may warrant voluntary remand in lieu of further litigation.
26   This extension will allow the undersigned to communicate and consult with the Appeals Council.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1          The new due date for Defendant’s responsive brief will be Thursday, February 7, 2019.
 2
 3
                                                Respectfully submitted,
 4
 5   Date: January 28, 2019                     MACKENZIE LEGAL, PLLC

 6                                       By:    /s/ Kelsey Mackenzie Brown*
                                                KELSEY MACKENZIE BROWN
 7                                              * By email authorization on January 28, 2019
 8                                              Attorney for Plaintiff

 9
     Date: January 28, 2019                     MCGREGOR W. SCOTT
10
                                                United States Attorney
11
                                         By:    /s/ Michael K. Marriott
12                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
13
                                                Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19
20   IT IS SO ORDERED.
21
        Dated:    February 6, 2019                           /s/ Gary S. Austin
22                                                 UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                                                   2
